Van Hoesen, J.
I concur with Judge Van Brunt. By *349omitting to point out the defects in the proofs of loss, the company did not give validity to a policy that was previously invalid. By its course with respect to proofs of • loss, a company may sometimes estop itself from talcing advantage, at the trial, of - formal defects in the proofs, which might have been rectified if objection to the proofs had been made before the action on the policy was begun. After saying that the proofs were defective, the company was not obliged to go farther, and specify the defects. The plaintiff should then have consulted the policy, to ascertain where, if anywhere, the alleged defect was (Kimball v. Hamilton Ins. Co., 8 Bosw. 503). But conceding that the case of O’Neil (3 N. Y. 122), requires the formal defect in the proofs to be pointed out, if it is to- be relied on to defeat a recovery on the policy, an omission to specify it would not, as I have said, estop the company from disputing that the policy ever took effect. _
Charles P. Daly, Ch. J., concurred.
Exceptions overruled, and judgment ordered for defendants, with costs. *

 The judgment entered on this decision was affirmed by the court of appeals, November 22d, 1881.